DETAILED ACTION
This office action is in response to the communication received on 05/02/2022 concerning application no. 16/086,342 filed on 09/19/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As claims 8, 10-11, 14-18, and 21-24 meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, 112 and depend from and contain the limitations of allowable claim 1, claims 8, 10-11, 14-18, and 21-24 are rejoined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wendy Demoracski (Reg. No. 76, 185) on 08/09/2022.

	Claim 1, in its entirety, has been amended as follows:
A system for determining a position of an RF transponder circuit, the system comprising: 
an RF emitter configured to emit a first plurality of RF signals for energizing the RF transponder circuit; 
an ultrasound emitter configured to emit a plurality of ultrasound signals; 
the RF transponder circuit configured to  first plurality of RF signals or emit a second plurality of RF signals, the RF transponder circuit comprising circuitry configured to, based on the plurality of ultrasound signals, electrically generate a modulation of the second plurality of RF signals emitted or a modulation of the first plurality of RF signals reflected by the RF transponder circuit, wherein the modulation includes at least one of: phase modulation, amplitude modulation, pulse sequence modulation, and code modulation; 
an RF detector configured to detect the modulation of the second plurality of RF signals emitted or the modulation of the first plurality of RF signals reflected by the RF transponder circuit; and 
a position determination processor in operative communication with the RF detector and the ultrasound emitter, the position determination processor configured to determine the position of the RF transponder circuit respective to the ultrasound emitter based on a time difference between emission of an ultrasound signal of the plurality of ultrasound signals by the ultrasound emitter and detection by the RF detector of a corresponding modulation in a RF signal of the second plurality of RF signals emitted or a corresponding modulation of a RF signal of the first plurality of RF signals reflected by the RF transponder circuit.

	Claim 3, in its entirety, has been amended as follows:
The system according to claim 1, wherein: 
the RF emitter comprises an RF emitter antenna for transmitting the first plurality of RF signals to the RF transponder circuit; and 
the RF emitter antenna is coupled to both the RF emitter and the RF detector such that the RF emitter antenna is configured to serve as an input to the RF detector for detecting the second plurality of RF signals emitted or the first plurality of RF signals reflected by the RF transponder circuit.

	Claim 5, in its entirety, has been amended as follows:
The system according to claim 1, further comprising a plurality of ultrasound emitters that includes the ultrasound emitter; and 
wherein the position determination processor is configured to determine the position of the RF transponder circuit based on a set of time differences between emission of an ultrasound signal by each of the plurality of ultrasound emitters and the detection by the RF detector of [[a]] the corresponding modulation in [[a]] the RF signal of the second plurality of RF signals emitted or the corresponding modulation of the RF signal of the first plurality of RF signals reflected by the RF transponder circuit.

	Claim 6, in its entirety, has been amended as follows:
The system according to claim 1, further comprising a second RF detector; and wherein: 
the position determination processor is in operative communication with the second RF detector and further configured to determine the position of the RF transponder circuit respective the RF detector and the second RF detector based on a time delay between the time difference between emission of the ultrasound signal of the plurality of ultrasound signals by the ultrasound emitter and detection by the RF detector of the corresponding modulation in the RF signal of the second plurality of RF signals emitted or the RF signal of the first plurality of RF signals reflected by the RF transponder circuit and a time difference between emission of the ultrasound signal of the plurality of ultrasound signals by the ultrasound emitter and detection by the second RF detector of the corresponding modulation in the RF signal of the second plurality of RF signals emitted or the RF signal of the first plurality of RF signals reflected by the RF transponder circuit.

	Claim 7, in its entirety, has been amended as follows:
The system according to claim 1, wherein the RF detector is configured to wirelessly detect the second plurality of RF signals emitted or the first plurality of RF signals reflected by the RF transponder circuit.

	Claim 8, in its entirety, has been amended as follows:
The system according to claim 1, further comprising the RF transponder circuit, the RF transponder circuit (RTC) comprising:
 at least one antenna configured to convert the first plurality of RF signals into first electrical signals for energizing the RF transponder circuit, 
wherein [[the]] an ultrasound detector configured to convert received ultrasound signals into second electrical signals; 
and a modulator configured to receive the second electrical signals and to cause the at least one antenna to emit the second plurality of RF signals or reflect the first plurality of RF signals that are modulated based on the second electrical signals;
wherein the modulation includes at least one of: 
i) changing a phase of the second plurality of RF signals emitted or the first plurality of RF signals reflected by the RF transponder circuit; 
ii) changing an amplitude of the second plurality of RF signals emitted or the first plurality of RF signals reflected by the RF transponder circuit; 
iii) changing a pulse sequence of the second plurality of RF signals emitted or the first plurality of RF signals reflected by the RF transponder circuit; and/or 
iv) changing a code encoded in the RF signals the second plurality of RF signals emitted or the first plurality of RF signals reflected by the RF transponder circuit.

	Claim 11, in its entirety, has been amended as follows:
The system according to claim 8, wherein the modulator includes at least one of:
a frequency modulator configured to cause the at least one antenna to emit the second plurality of RF signals or reflect the first plurality of RF signals that are modulated based on the second electrical signals; 
a phase modulator configured to cause the at least one antenna to emit the second plurality of RF signals or reflect the first plurality of RF signals that are modulated based on the second electrical signals; 
an amplitude modulator configured to cause the at least one antenna to emit the second plurality of RF signals or reflect the first plurality of RF signals that are modulated based on the second electrical signals; and/or -5- Application No. 16/086,342 Attorney Docket No: 2016P00025WOUS 
Response to Office Action dated February 15, 2022a pulse sequence encoder configured to cause the at least one antenna to emit the second plurality of RF signals or reflect the first plurality of RF signals that are modulated with a predetermined pulse sequence based on the second electrical signals.

	Claim 15, in its entirety, has been amended as follows:
The system according to claim 1, further comprising: 
a wireless tracking system comprising either i) a fiducial tracking system or ii) a tracking transceiver, configured to determine a position of [[the]] a wireless processor based on signals transmitted between i) the fiducial tracking system and [[the]] a fiducial, or between ii) the tracking transceiver and [[the]] a transceiver, correspondingly; and 
wherein the fiducial tracking system is either a magnetic tracking system, an optical, an ultrasound, an X-ray, a CT, a PET, or a SPECT imaging system; and the fiducial tracking system is configured to provide an image that includes a position of the fiducial.

	Claim 17, in its entirety, has been amended as follows:
The system according to claim 16, further comprising a tracking processor configured to: 
generate, with the ultrasound imaging probe, an ultrasound image in the ultrasound field coordinate system; 
generate, with the fiducial tracking system, a magnetic or an optical or an ultrasound or an X-ray or a CT or a PET or a SPECT image that includes [[a]] the position of the fiducial; cause the RF emitter to emit the first plurality RF signals for energizing the RF transponder circuit; 
cause the RF detector to detect the second plurality of RF signals emitted or the first plurality of RF signals reflected by the RF transponder circuit; 
cause the ultrasound emitter to emit ultrasound signals for modulating the second plurality of RF signals emitted or the first plurality of RF signals reflected by the RF transponder circuit; and 
determine the position of the RF transponder circuit respective the ultrasound emitter based on [[a]] the time difference between the emission of [[an]] the ultrasound signal by the ultrasound emitter and the detection by the RF detector of [[a]] the corresponding modulation in the RF signal of the second plurality of RF signals emitted or the corresponding modulation of the RF signal of the first plurality of RF signals reflected by the RF transponder circuit; and 
map the ultrasound image to the image generated by the fiducial tracking system by translating the ultrasound field coordinate system to a coordinate system of the fiducial tracking system based on the determined position of the RF transponder circuit respective the ultrasound emitter and based on the position of the fiducial in the image generated by the fiducial tracking system.

	Claim 20, in its entirety, has been amended as follows:
A non-transitory computer-readable storage medium having stored a computer program comprising instructions, which, when executed by a processor, cause the processor to: 
cause an RF emitter to emit a first plurality of RF signals for energizing an RF transponder circuit; 
cause an ultrasound emitter to emit a plurality of ultrasound signals;
cause the RF transponder circuit configured to  first plurality of RF signals or emit a second plurality of RF signals, the RF transponder circuit comprising circuitry configured to, based on the plurality of ultrasound signals, electrically generate a modulation of the second plurality of RF signals emitted or a modulation of the first plurality of RF signals reflected by the RF transponder circuit, wherein the modulation includes at least one of: phase modulation, amplitude modulation, pulse sequence modulation, and code modulation; 
cause an RF detector to detect modulation of the second plurality of RF signals emitted or the modulation of the first plurality of RF signals reflected by the RF transponder circuit; and
determine a position of the RF transponder circuit respective the ultrasound emitter based on a time difference between emission of an ultrasound signal of the plurality of ultrasound signals by the ultrasound emitter and detection by the RF detector of a corresponding modulation in a RF signal of the second plurality of RF signals emitted or a corresponding modulation of a RF signal of the first plurality of RF signals reflected by the RF transponder circuit.

	Claim 24, in its entirety, has been amended as follows:
The system according to claim 23, further comprising a registration processor configured to:
transmit, from the tracking transceiver of the ultrasound emitter processor, probe signals for generating a return signal from the transceiver; 
detect, with the tracking transceiver, return signals generated in response to the transmitted probe signals; 
computing, based on the probe signals and the return signals, [[a]] the position of the ultrasound emitter respective the ultrasound emitter processor in a coordinate system of the ultrasound emitter processor; 
map the position of the RF transponder circuit respective the ultrasound emitter unit as determined by the position determination processor of the system in the ultrasound field coordinate system, to the coordinate system of the ultrasound emitter processor based on the position of the ultrasound emitter respective the ultrasound emitter processor.

	Claim 25, in its entirety, has been amended as follows:
A computer-implemented method for determining a position of an RF transponder circuit, the method comprising: 
causing an RF emitter to emit a first plurality of RF signals for energizing the RF transponder circuit; 
causing an ultrasound emitter to emit a plurality of ultrasound signals;
causing the RF transponder circuit configured to  first plurality of RF signals or emit a second plurality of RF signals, the RF transponder circuit comprising circuitry configured to, based on the plurality of ultrasound signals, electrically generate a modulation of the second plurality of RF signals emitted or a modulation of the first plurality of RF signals reflected by the RF transponder circuit, wherein the modulation includes at least one of: phase modulation, amplitude modulation, pulse sequence modulation, and code modulation; 
causing an RF detector to detect the modulation of the second plurality of RF signals emitted or the modulation of the first plurality of RF signals reflected by the RF transponder circuit; and 
determining the position of the RF transponder circuit respective the ultrasound emitter based on a time difference between emission of an ultrasound signal of the plurality of ultrasound signals by the ultrasound emitter and detection by the RF detector of a corresponding modulation in a RF signal of the second plurality of RF signals emitted or a corresponding modulation of a RF signal of the first plurality of RF signals reflected by the RF transponder circuit.

	Claim 26, in its entirety, has been amended as follows:
The system according to claim 1, wherein, to detect the modulation of the plurality of RF signals, the RF detector comprises detector circuitry configured to demodulate the second plurality of RF signals emitted or the first plurality of RF signals reflected by the RF transponder circuit.

	Claim 27, in its entirety, has been amended as follows:
The system according to claim 1, wherein: 
the RF emitter is further configured to generate and emit synchronization signals configured to demodulate the second plurality of RF signals emitted or the first plurality of RF signals reflected by the RF transponder circuit; and 
the RF detector comprises detector circuitry configured to receive the synchronization signals and demodulate the second plurality of RF signals emitted or the first plurality of RF signals reflected by the RF transponder circuit based on the synchronization signals.

Allowable Subject Matter
Claims 1-8, 10-11, 14-18, and 20-27 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claims 1, 20 and 25, the prior art fails to anticipate and/or render obvious, either solely or in combination, the emission of a RF emitter for a first RF signals, a ultrasound emitter for ultrasound emission, where an RF transponder circuit emits a second RF signals or reflects the first RF signals based on the ultrasound signals such that the either the first or second RF signals are modulated with at least phase, amplitude, pulse sequence, or code modulation. Furthermore, such an ultrasound-based modulation of RF signals in a RF transponder is done in communication with a RF detector for the determination of the position of the transponder based on a time difference between the ultrasound emission and the detection of the modulation of the RF signals. 
Claims 2-8, 10-11, 14-18, 21-24, and 26-27 are allowed at least by virtue of their dependency upon an allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rodgers et al. (PGPUB No. US 2002/0011932): Teaches the modulation of RF signals. However, it is silent on ultrasound-based modulation.
Zheng et al. (PGPUB No. US 2002/0011932): Teaches various modulation techniques. However, it is silent on the modulation of and RF transponder circuit that is emitting or reflecting RF signals.
Ben-Haim et al. (PGPUB No. US 2002/0065455): Teaches the implementation of multiple electromagnetic detectors for tracking an EM circuit located in an instrument.
Govari et al. (PGPUB No. US 2002/0107445): Teaches the implementation of multiple RF emitters, detectors, and ultrasound devices. Also teaches that RF signals can be formulated on a RF tag based on inducing ultrasound signals. However, the RF signals are generated based on the ultrasound and are not RF signals that are modulated by ultrasound. That is, Govari is silent on if the tag is emitting or reflecting modulated signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S.V./Examiner, Art Unit 3793